Title: Thomas Jefferson to Albert Gallatin, 30 January 1816
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
             Monticello Jan. 30. 16.
          
          Mr Dabney Terril, a relation of mine (the grandson of my sister) wishing to finish his education in Europe, I have advised him to go to Geneva preferably to any other place. his foundation is a moderate progress in Latin French and Mathematics. he is 17. years of age, perfectly correct in his morals and deportment, amiable in his dispositions, and thirsty after knolege. his circumstances admit an expence of about 1000.D. a year. in a foreign country one wishes to be known as being somebody in their own country   and to have access to some society of his own standing, as well for present enjoyment as to form some estimate of the state of society out of his own country. can you give him a letter or two to friends in Geneva which may answer these views? you will greatly oblige me by doing it, and by inclosing them to himself under the address of ‘Dabney Terril of Kentucky. to the care of George Stevenson esq. merchant at Baltimore,’ and put that if you please under an outer cover addressed to mr Stevenson himself. mr Terril will be in Baltimore within 10. days from this date to go on board any the first vessel bound to any port of France, or Holland; so that no time will be to be lost in writing & forwarding the letters I ask. ever and affectionately
          
            your friend & servt
            Th: Jefferson
          
        